In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-13-00210-CV
                                  ________________________


                       IN RE CHRISTOPHER A. SINCLAIR, RELATOR



                     Original Proceeding Arising from the 320th District Court 1
                                       Potter County, Texas
                                Honorable Don Emerson, Presiding


                                           July 31, 2013

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


        Christopher A. Sinclair, an inmate proceeding pro se and in forma pauperis,

seeks a writ of mandamus to compel the Potter County District Clerk, Caroline

Woodburn, to file his “Motion for Nunc Pro Tunc.” For the reasons expressed herein,

we deny Relator's request and dismiss his petition for writ of mandamus for want of

jurisdiction.


1
 Throughout his petition, Relator references the “32nd” District Court; however, the 32nd District Court
does not sit in Potter County. We presume Relator intended to reference the 320th District Court of
Potter County.
       This Court has the authority to issue writs of mandamus against a judge of a

district or county court in our district and all writs necessary to enforce our jurisdiction.

TEX. GOV'T CODE ANN. ' 22.221(b) (W EST 2004). In order for a district clerk to fall within

our jurisdictional reach, it must be established that the issuance of the writ of

mandamus is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d 691,

692-93 (Tex.App.--San Antonio 1998, no pet.).          Relator does not have an appeal

pending in this Court nor has he demonstrated that the exercise of our mandamus

authority against the Potter County District Clerk is appropriate to enforce our

jurisdiction. Consequently, we have no authority to issue a writ of mandamus against

Caroline Woodburn.


       Additionally, Relator has not complied with the applicable rules of procedure for

filing an original proceeding in this Court. See TEX. R. APP. P. 52.3. The fact that

Relator is proceeding pro se does not excuse his compliance with procedural rules.

Pena v. McDowell, 201 S.W.3d 665, 667 (Tex. 2006).


       Accordingly, the petition for writ of mandamus is dismissed for want of

jurisdiction.


                                                  Patrick A. Pirtle
                                                       Justice




                                             2